Citation Nr: 1108096	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a lumbar strain with multilevel degenerative changes.

2. Entitlement to an initial disability rating in excess of 10 percent for left lumbar radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The rating decision assigned an evaluation of 20 percent for a low back strain with multilevel degenerative changes and granted service connection for lumbar radiculopathy of the left leg, with an evaluation of 10 percent, effective August 15, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Further development is required before the record is sufficient for rating purposes. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that when the medical evidence of record is insufficient, the Board must obtain further medical evidence to supplement the record).

While the Veteran attended a VA compensation and pension examination for neurology in March 2009, the last VA examination for a low back strain with multilevel degenerative changes was in September 2007. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old). A January 2009 VA medical center treatment record also indicates that the Veteran, for the first time, reported urinary symptoms, which may be associated with a service-connected disability on appeal.

Because the claim is in remand status, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is "part and parcel" of the claim for an increased rating. 

Typically, where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran is currently evaluated at 20 percent for a low back disability, 10 percent for left lumbar radiculopathy, and 0 percent for right lumbar radiculopathy. His current combined evaluation is 30 percent.

The Board finds that a claim for entitlement to a TDIU based on unemployability is reasonably raised by the record. See Rice, 22 Vet. App. at 453-54. A January 2009 VA medical center record states that the Veteran reported his pain prevents him from working as a laborer. A September 2009 VA compensation and pension examination report states that the Veteran was unemployed at that time.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for a low back disability or an associated neurological disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from December 2009.

2. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine: (1) the current level of the Veteran's disability, (2) the etiology of, and level of disability caused by, urinary incontinence (as reported in a January 2009 VA medical center record), and (3) whether the Veteran is unable to obtain or maintain substantial employment due to his service-connected disabilities. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. To determine the Veteran's current level of disability, the Board calls the physician's attention to the most recent medical evidence associated with the claims folder. 

c. To determine the etiology of, and the level of disability caused by, urinary incontinence, the Board calls the physician's attention to a January 2009 VA medical center treatment record indicating urinary incontinence.

d. To determine whether the Veteran is unable to obtain or maintain substantial employment due to his service-connected disabilities, the physician must carefully examine the evidence in the claims file related to the Veteran's inability to work, including:

i. A January 2009 VA medical center treatment record in which the examiner reported that the Veteran stated his pain prevents him from working as a laborer. 

ii. A September 2009 VA compensation and pension examination report, in which the examiner noted that the Veteran was currently unemployed.

e. The physician must consider the Veteran's lay testimony regarding his symptomatology and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the testimony provided by the Veteran.

f. All appropriate testing should be carried out, to include a comprehensive examination that addresses:

i. The Veteran's current ranges of motion, including as limited by repetitive motion, pain, fatigue, weakness, or incoordination;

ii. Whether left lumbar radiculopathy leads to complete, severe, moderate, or mild paralysis; 

iii. Whether the Veteran's urinary incontinence requires the use of an appliance or the changing of absorbent materials, and if so, how often such absorbent materials must be changed per day;

g. The physician must further report all manifestations of the Veteran's low back disability, including any other associated neurological disabilities, and the level of disability which each causes.

h. The physician must state whether the Veteran is unable to obtain or maintain substantial employment. The physician must state whether the Veteran's inability to work is due to any factors other than the Veteran's service-connected disabilities.

i. In all conclusions, the physician must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the physician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided.
 
3. The RO/AMC must readjudicate the claims. If the benefits sought remain denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


